Tilghman C. J.
after stating the facts, delivered the opinion of the court.
The counsel for the defendant in support of their motion have contended that there was no trespass, because the costs were only secured and not paid; and because even if they were paid, the officer had a right to enter the house to look for goods of Clarkson; and after he was in he committed no violence, nor took any thing away. As to the costs, the evidence, warrants the plaintiff in saying that they were paid. When the defendant had agreed to look to Mr. Reed for them, he had no right to levy; and so the defendant himself seems to think in his return to the fi. fia.; for he there assigns as an excuse for the levy, that the deputy was not informed of the security which had been given. Then as to the entry being lawful to search for goods of Clark~ son, granting that to be the case, (concerning which however no opinion is given) the subsequent conduct of the officer in levying for costs when none were due, makes him a trespasser.
It was also contended that the sheriff was not answerable in an action of trespass for the conduct of his deputy. We are clearly of opinion that for all civil purposes he is answerable, though not criminally. There appears to be some doubt on the point in the case of Saunderson v. Baker et al. reported in 3 Wils. 309; but the doubt is probably owing more to the inaccuracy of the report than to any other cause. The same case is better reported in 2 W. Black. 832. In Ackworth v. Kempe, Doug. 40. where the case of Saunderson v. Baker et al. was considered. Lord Mansfield looks upon the law to be quite clear in the manner I have stated it. It is a principle not lately introduced, but founded upon ancient authorities. And most inconvenient it would be if the law were otherwise; for the sheriff’s deputies are frequently men of small property, and sometimes of bad character; and the responsibility ought to rest on the principal, who has the sole power of appointing and removing them.
The last reason offered for a new trial is, that the damages are excessive. This is the only point on which there could be a doubt. A distinction has been taken between exemplary damages, and those which are only a compensation for the injury-sustained. This distinction is certainly worthy of great consideration by a jury, when a principal, who has been no way to blame, is sued for the conduct of his deputy. But in point of law if the sheriff is answerable at all, he must be answerable for *246such damages as the jury, on the whole circumstances, think 'proper to give. In the present instance they have given exemplary damages; for the actual injury was nothing. They have thought it a necessary check to rude and improper behaviour of the sheriff and his officers. The public safety requires that implicit obedience should be paid to the officers of justice in the execution of their duty. On the other hand, the happiness of society requires that these officers should be influenced by powerful motives to avoid all acts of rudeness and wanton injury. It does appear that the quiet of the plaintiff’s family was invaded at a very unusual hour of the night, without just cause; and it also appears that the officer gave unnecessary uneasiness in the course of transacting the business; and this too after he had been warned that he was doing wrong. I am well satisfied from the character of the defendant, that he was not accessary to this improper behaviour. From the view which I have been able to take of the evidence, (imperfect to be sure because I did not hear it delivered on the trial), the damages appear to me to be severe; but as the jury have thought proper to make the conduct of the defendant’s deputy an object of public example, I cannot say that I think them so altogether wrong, that a new trial should be granted.
New trial refused.